Name: 2006/953/EC: Council Decision of 27Ã March 2006 on the signing and provisional application of the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services
 Type: Decision
 Subject Matter: transport policy;  air and space transport;  European construction;  taxation;  international affairs;  Africa
 Date Published: 2007-08-01; 2006-12-29

 29.12.2006 EN Official Journal of the European Union L 386/17 COUNCIL DECISION of 27 March 2006 on the signing and provisional application of the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services (2006/953/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with Article 300(2), first sentence of the first subparagraph thereof, Having regard to the proposal from the Commission, Whereas: (1) On 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community Agreement. (2) The Commission has negotiated, on behalf of the Community, an Agreement with the Kingdom of Morocco on certain aspects of air services, hereinafter referred to as the Agreement in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community Agreement. (3) The Agreement should be signed and provisionally applied, subject to its possible conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Article 3 Pending its entry into force, the Agreement shall be applied provisionally from the first day of the first month following the date on which the Parties have notified each other of the completion of the necessary procedures for this purpose. Article 4 The President of the Council is hereby authorised to make the notification provided in Article 8(2) of the Agreement. Done at Brussels, 27 March 2006. For the Council The President M. GORBACH AGREEMENT Between the European Community and the Kingdom of Morocco on certain aspects of air services THE EUROPEAN COMMUNITY of the one part, and THE KINGDOM OF MOROCCO of the other part (hereinafter referred to as the Parties), NOTING that bilateral air service agreements have been concluded between several Member States of the European Community and the Kingdom of Morocco containing provisions contrary to European Community law; NOTING that the European Community has exclusive competence with respect to several aspects that may be included in bilateral air service agreements between Member States of the European Community and third countries; NOTING that, under European Community law, Community air carriers established in a Member State have the right to non-discriminatory access to the market in routes between Member States and third countries; HAVING REGARD to the agreements between the European Community and certain third countries providing for the possibility for the nationals of such third countries to acquire ownership of air carriers licensed in accordance with European Community law; RECOGNISING that provisions of the bilateral air service agreements between Member States of the European Community and the Kingdom of Morocco which are contrary to European Community law must be brought into full conformity with it in order to establish a sound legal basis for air services between the European Community and the Kingdom of Morocco and to preserve the continuity of such air services; NOTING that it is not a purpose of the European Community, as part of these negotiations, to increase the total volume of air traffic between the European Community and the Kingdom of Morocco, to affect the balance between Community air carriers and air carriers of the Kingdom of Morocco, or to negotiate bilateral amendments to the provisions of bilateral air service agreements concerning traffic rights, HAVE AGREED AS FOLLOWS: Article 1 General provisions 1. For the purposes of this Agreement, Member States shall mean Member States of the European Community. 2. References in each of the Agreements listed in Annex I to nationals of the Member State that is a party to that Agreement shall be understood as referring to nationals of the Member States of the European Community. 3. References in each of the Agreements listed in Annex I to air carriers or airlines of the Member State that is a party to that Agreement shall be understood as referring to air carriers or airlines designated by that Member State. Article 2 Designation by a Member State 1. The provisions of paragraphs 2 and 3 of this Article shall supersede the corresponding provisions of the Articles listed in Annex II(a) and (b) respectively, in relation to the designation of an air carrier by the Member State concerned, its authorisations and permissions granted by the Kingdom of Morocco, and the refusal, revocation, suspension or limitation of the authorisations or permissions of the air carrier, respectively. 2. On receipt of a designation by a Member State, the Kingdom of Morocco shall grant the appropriate authorisations and permissions with minimum procedural delay, provided that: (i) the air carrier is established, under the Treaty establishing the European Community, in the territory of the designating Member State and has a valid Operating Licence in accordance with European Community law; (ii) effective regulatory control of the air carrier is exercised and maintained by the Member State responsible for issuing its Air Operator's Certificate and the relevant aeronautical authority is clearly identified in the designation; and (iii) the air carrier is owned and shall continue to be owned directly or through majority ownership by Member States and/or nationals of Member States, and/or by other States listed in Annex III and/or nationals of such other States, and shall at all times be effectively controlled by such States and/or such nationals. 3. The Kingdom of Morocco may refuse, revoke, suspend or limit the authorisations or permissions of an air carrier designated by a Member State where: (i) the air carrier is not established, under the Treaty establishing the European Community, in the territory of the designating Member State or does not have a valid Operating Licence in accordance with European Community law; (ii) effective regulatory control of the air carrier is not exercised and maintained by the Member State responsible for issuing its Air Operator's Certificate, or the relevant aeronautical authority is not clearly identified in the designation; or (iii) the air carrier is not owned and effectively controlled directly or through majority ownership by Member States and/or nationals of Member States, and/or by other States listed in Annex III and/or nationals of such other States. In exercising its right under this paragraph, the Kingdom of Morocco shall not discriminate between Community air carriers on the grounds of nationality. 4. The provisions of paragraphs 5 and 6 of this Article shall supersede the corresponding provisions of the Articles listed in Annex II(a) and (b) respectively, in relation to the designation of an air carrier by the Kingdom of Morocco, its authorisations and permissions granted by the Member State concerned, and the refusal, revocation, suspension or limitation of the authorisations or permissions of the air carrier, respectively. 5. On receipt of a designation by the Kingdom of Morocco, a Member State, shall grant the appropriate authorisations and permissions with minimum procedural delay, provided that: (i) the air carrier is established in the territory of the Kingdom of Morocco and has a valid Operating Licence or any other equivalent document in accordance with Moroccan law; (ii) effective regulatory control of the air carrier is exercised and maintained by the Kingdom of Morocco, and (iii) the air carrier is owned and shall continue to be owned directly or through majority ownership by the Kingdom of Morocco and/or its nationals or by Member States and/or their nationals, and shall at all times be effectively controlled by the Kingdom of Morocco and/or its nationals or by Member States and/or their nationals, unless the applicable Agreement listed in Annex I contains more favourable provisions in this connection. 6. The Member State concerned may refuse, revoke, suspend or limit the authorisations or permissions of an air carrier designated by the Kingdom of Morocco where: (i) the air carrier is not established in the territory of the Kingdom of Morocco or does not have a valid Operating Licence in accordance with Moroccan law; (ii) effective regulatory control of the air carrier is not exercised and maintained by the Kingdom of Morocco; or (iii) the air carrier is not owned and effectively controlled, directly or through majority ownership, by the Kingdom of Morocco and/or its nationals or by Member States and/or their nationals, unless the applicable Agreement listed in Annex I contains more favourable provisions in this connection. Article 3 Rights with regard to regulatory control 1. The provisions of paragraph 2 of this Article shall complement the articles listed in Annex II(c). 2. Where a Member State has designated an air carrier whose regulatory control is exercised and maintained by another Member State, the rights of the Kingdom of Morocco under the safety provisions of the Agreement between the Member State that has designated the air carrier and the Kingdom of Morocco shall apply equally in respect of the adoption, exercise or maintenance of safety standards by that other Member State and in respect of the operating authorisation of that air carrier. Article 4 Taxation of aviation fuel 1. The provisions of paragraph 2 of this Article shall complement the articles listed in Annex II(d). 2. Notwithstanding any other provision to the contrary, nothing in each of the Agreements listed in Annex II(d) shall prevent a Member State from imposing taxes, levies, duties, fees or charges on fuel supplied in its territory for use in an aircraft of a designated air carrier of the Kingdom of Morocco that operates between a point in the territory of that Member State and another point in the territory of that Member State or in the territory of another Member State. Article 5 Tariffs 1. The provisions of paragraph 2 of this Article shall complement the articles listed in Annex II(e). 2. The tariffs to be charged by the air carrier(s) designated by the Kingdom of Morocco under an agreement listed in Annex I containing a provision listed in Annex II(e) for carriage wholly within the European Community shall be subject to European Community law. 3. The tariffs to be charged by the air carrier(s) designated by the Member States under an agreement listed in Annex I containing a provision listed in Annex II(e) for carriage wholly within Morocco shall be subject to Moroccan law. Article 6 Annexes to the Agreement The Annexes to this Agreement shall form an integral part thereof. Article 7 Revision or amendment The Parties may, at any time, revise or amend this Agreement by mutual consent. Article 8 Entry into force and provisional application 1. This Agreement shall enter in force when the Parties have notified each other in writing that their respective internal procedures necessary for this purpose have been completed. 2. Notwithstanding paragraph 1, the Parties agree to provisionally apply this Agreement from the first day of the month following the date on which the Parties have notified each other of the completion of the necessary procedures. 3. Agreements and other arrangements between Member States and the Kingdom of Morocco which, at the date of signature of this Agreement, have not yet entered into force and are not being applied provisionally are listed in Annex I(b). This Agreement shall apply to all such Agreements and arrangements upon their entry into force or provisional application. Article 9 Termination 1. In the event that an Agreement listed in Annex I is terminated, all provisions of this Agreement that relate to the Agreement concerned shall terminate at the same time. 2. In the event that all Agreements listed in Annex I are terminated, this Agreement shall terminate at the same time. IN WITNESS WHEREOF, the undersigned, being duly authorised, have signed this Agreement. Done at Brussels, in duplicate, on twenty third of March in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish and Arabic languages. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapens vÃ ¤gnar Por el Reino de Marruecos Za MarockÃ © krÃ ¡lovstvÃ ­ For Kongeriget Marokko FÃ ¼r das KÃ ¶nigreich Marokko Maroko Kuningriigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã Ã ±Ã Ã ¯Ã »Ã µÃ ¹Ã ¿ Ã Ã ¿Ã Ã Ã ±Ã Ã Ã ºÃ ¿Ã For the Kingdom of Morocco Pour le Royaume du Maroc Per il Regno del Marocco Marokas Karalistes vÃ rdÃ  Maroko KaralystÃ ¨s vardu A MarokkÃ ³i KirÃ ¡lysÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Renju tal-Marokk Voor het Koninkrijk Marokko W imieniu KrÃ ³lestwa MarokaÃ skiego Pelo Reino de Marrocos Za MarockÃ © krÃ ¡Ã ¾ovstvo Za Kraljevino Maroko Marokon kuningaskunnan puolesta FÃ ¶r Konungariket Marocko ANNEX I List of Agreements referred to in Article 1 of this Agreement (a) Bilateral air services agreements between the Kingdom of Morocco and Member States of the European Community which, at the date of signature of this Agreement, have been concluded, have been signed and/or are being applied provisionally  Air Transport Agreement between the Government of the Kingdom of Belgium and the Government of His Majesty the King of Morocco, done at Rabat on 20 January 1958 (hereinafter referred to as the Morocco  Belgium Agreement). Supplemented by the Exchange of Notes dated 20 January 1958. Last amended by the Memorandum of Understanding done at Rabat on 11 June 2002;  Air Transport Agreement between the Government of the Czechoslovak Socialist Republic and the Government of His Majesty the King of Morocco, done at Rabat on 8 May 1961, in respect of which the Czech Republic has deposited a declaration of succession (hereinafter referred to as the Morocco  Czech Republic Agreement);  Air Services Agreement between the Government of the Kingdom of Denmark and the Government of the Kingdom of Morocco, done at Rabat on 14 November 1977 (hereinafter referred to as the Morocco  Denmark Agreement). Supplemented by the Exchange of Notes dated 14 November 1977;  Air Transport Agreement between the Federal Republic of Germany and the Kingdom of Morocco, done at Bonn on 12 October 1961 (hereinafter referred to as the Morocco  Germany Agreement). Amended by the Memorandum of Understanding done at Bonn on 12 December 1991. Amended by the Exchange of Notes dated 9 April 1997 and 16 February 1998. Last amended by the Memorandum of Understanding done at Rabat on 15 July 1998;  Air Transport Agreement between the Government of the Hellenic Republic and the Government of the Kingdom of Morocco, done at Athens on 6 October 1998 (hereinafter referred to as the Morocco  Greece Agreement). To be read together with the Memorandum of Understanding done at Athens on 6 October 1998;  Air Transport Agreement between the Government of the Spain and the Government of the Kingdom of Morocco, done at Madrid on 7 July 1970 (hereinafter referred to as the Morocco  Spain Agreement). Last supplemented by the Exchange of Letters dated 12 August 2003 and 25 August 2003;  Air Transport Agreement between the Government of the French Republic and the Government of His Majesty the King of Morocco, done at Rabat on 25 October 1957 (hereinafter referred to as the Morocco  France Agreement);  Air Transport Agreement between the Government of the Republic of Italy and the Government of His Majesty the King of Morocco, done at Rome on 8 July 1967 (hereinafter referred to as the Morocco  Italy Agreement). Amended by the Memorandum of Understanding done at Rome on 13 July 2000. Last amended by the Exchange of Notes dated 17 October 2001 and 3 January 2002;  Air Transport Agreement between the Government of the Republic of Latvia and the Government of the Kingdom of Morocco, done at Warsaw on 19 May 1999 (hereinafter referred to as the Morocco  Latvia Agreement);  Air Transport Agreement between the Government of the Grand-Duchy of Luxembourg and the Government of His Majesty the King of Morocco, done at Bonn on 5 July 1961 (hereinafter referred to as the Morocco  Luxembourg Agreement);  Air Transport Agreement between the Hungarian People's Republic and the Kingdom of Morocco, done at Rabat on 21 March 1967 (hereinafter referred to as the Morocco  Hungary Agreement);  Air Transport Agreement between the Government of the Republic of Malta and the Government of His Majesty the King of Morocco, done at Rabat on 26 May 1983 (hereinafter referred to as the Morocco  Malta Agreement);  Air Transport Agreement between the Government of Her Majesty the Queen of the Netherlands and the Government of His Majesty the King of Morocco, done at Rabat on 20 May 1959 (hereinafter referred to as the Morocco  Netherlands Agreement);  Air Transport Agreement between the Federal Government of Austria and the Government of the Kingdom of Morocco, done at Rabat on 27 February 2002 (hereinafter referred to as the Morocco  Austria Agreement);  Air Transport Agreement between the Government of the People's Republic of Poland and the Government of the Kingdom of Morocco, done at Rabat on 29 November 1969 (hereinafter referred to as the Morocco  Poland Agreement);  Air Transport Agreement between Portugal and the Government of the Kingdom of Morocco, done at Rabat on 3 April 1958 (hereinafter referred to as the Morocco  Portugal Agreement). Supplemented by the Minutes done at Lisbon on 19 December 1975. Last supplemented by the Minutes done at Lisbon on 17 November 2003;  Air Transport Agreement between the Government of the Kingdom of Sweden and the Government of the Kingdom of Morocco, done at Rabat on 14 November 1977 (hereinafter referred to as the Morocco  Sweden Agreement). Supplemented by the Exchange of Notes dated 14 November 1977;  Air Services Agreement between the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the Kingdom of Morocco, done at London on 22 October 1965 (hereinafter referred to as the Morocco  UK Agreement). Amended by the Exchange of Notes dated 10 and 14 October 1968. Amended by the Minutes done at London on 14 March 1997. Amended by the Minutes done at Rabat on 17 October 1997. (b) Air services agreements and other arrangements initialled or signed between the Kingdom of Morocco and Member States of the European Community which, at the date of signature of this Agreement, have not yet entered into force and are not being applied provisionally  Air Services Agreement between the Government of the Kingdom of the Netherlands and the Government of the Kingdom of Morocco as attached, as Annex 1, to the Memorandum of Understanding, done at The Hague on 20 June 2001 (hereinafter referred to as the Morocco  Netherlands Initialled Agreement). ANNEX II List of articles in the Agreements listed in Annex I and referred to in Articles 2 to 5 of this Agreement (a) Designation by a Member State:  Article 18 of the Morocco  Belgium Agreement;  Article 13 of the Morocco  Czech Republic Agreement;  Article 3 of the Morocco  Denmark Agreement;  Article 3 of the Morocco  Germany Agreement;  Article 3 of the Morocco  Greece Agreement;  Article 3 of the Morocco  Spain Agreement;  Article 12 of the Morocco  France Agreement;  Article 14 of the Morocco  Italy Agreement;  Article 3 of the Morocco  Latvia Agreement;  Article 14 of the Morocco  Luxembourg Agreement;  Article 3 of the Morocco  Hungary Agreement;  Article 16 of the Morocco  Malta Agreement;  Article 17 of the Morocco  Netherlands Agreement;  Article 3 of the Morocco  Netherlands initialled Agreement;  Article 3 of the Morocco  Austria Agreement;  Article 7 of the Morocco  Poland Agreement;  Article 13 of the Morocco  Portugal Agreement;  Article 3 of the Morocco  Sweden Agreement;  Article 3 of the Morocco  UK Agreement. (b) Refusal, revocation, suspension or limitation of authorisations or permissions:  Article 5 of the Morocco  Belgium Agreement;  Article 7 of the Morocco  Czech Republic Agreement;  Article 4 of the Morocco  Denmark Agreement;  Article 4 of the Morocco  Germany Agreement;  Article 4 of the Morocco  Greece Agreement;  Article 4 of the Morocco  Spain Agreement;  Article 6 of the Morocco  France Agreement;  Article 7 of the Morocco  Italy Agreement;  Article 4 of the Morocco  Latvia Agreement;  Article 7 of the Morocco  Luxembourg Agreement;  Article 8 of the Morocco  Hungary Agreement;  Article 9 of the Morocco  Malta Agreement;  Article 4 of the Morocco  Netherlands Agreement;  Article 4 of the Morocco  Netherlands initialled Agreement;  Article 4 of the Morocco  Austria Agreement;  Article 8 of the Morocco  Poland Agreement;  Article 6 of the Morocco  Portugal Agreement;  Article 4 of the Morocco  Sweden Agreement;  Article 4 of the Morocco  UK Agreement. (c) Regulatory control:  Article 9a of the Morocco  Germany Agreement;  Article 7 of the Morocco  Greece Agreement;  Article 5a of the Morocco  Italy Agreement;  Article 5 of the Morocco  Luxembourg Agreement;  Article 6 of the Morocco  Hungary Agreement;  Article 17 of the Morocco  Netherlands initialled Agreement. (d) Taxation of aviation fuel:  Article 7 of the Morocco  Belgium Agreement;  Article 3 of the Morocco  Czech Republic Agreement;  Article 6 of the Morocco  Denmark Agreement;  Article 6 of the Morocco  Germany Agreement;  Article 10 of the Morocco  Greece Agreement;  Article 5 of the Morocco  Spain Agreement;  Article 3 of the Morocco  France Agreement;  Article 3 of the Morocco  Italy Agreement;  Article 14 of the Morocco  Latvia Agreement;  Article 3 of the Morocco  Luxembourg Agreement;  Article 4 of the Morocco  Hungary Agreement;  Article 3 of the Morocco  Malta Agreement;  Article 6 of the Morocco  Netherlands Agreement;  Article 10 of the Morocco  Netherlands initialled Agreement;  Article 9 of the Morocco  Austria Agreement;  Article 3 of the Morocco  Poland Agreement;  Article 3 of the Morocco  Portugal Agreement;  Article 6 of the Morocco  Sweden Agreement;  Article 5 of the Morocco  UK Agreement. (e) Tariffs for carriage within the European Community:  Article 19 of the Morocco  Belgium Agreement;  Article 19 of the Morocco  Czech Republic Agreement;  Article 9 of the Morocco  Denmark Agreement;  Article 9 of the Morocco  Germany Agreement;  Article 13 of the Morocco  Greece Agreement;  Article 11 of the Morocco  Spain Agreement;  Article 17 of the Morocco  France Agreement;  Article 20 of the Morocco  Italy Agreement;  Article 10 of the Morocco  Latvia Agreement;  Article 20 of the Morocco  Luxembourg Agreement;  Article 17 of the Morocco  Hungary Agreement;  Article 19 of the Morocco  Malta Agreement;  Article 18 of the Morocco  Netherlands Agreement;  Article 6 of the Morocco  Netherlands initialled Agreement;  Article 13 of the Morocco  Austria Agreement;  Article 19 of the Morocco  Poland Agreement;  Article 18 of the Morocco  Portugal Agreement;  Article 9 of the Morocco  Sweden Agreement;  Article 9 of the Morocco  UK Agreement. ANNEX III List of other States referred to in Article 2 of this Agreement (a) The Republic of Iceland (under the Agreement on the European Economic Area); (b) The Principality of Liechtenstein (under the Agreement on the European Economic Area); (c) The Kingdom of Norway (under the Agreement on the European Economic Area); (d) The Swiss Confederation (under the Air Transport Agreement between the European Community and the Swiss Confederation).